Citation Nr: 1133280	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  03-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran retired from active duty in May 1985 with over 22 years active military service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a cardiovascular disability.  In March 2003, the Veteran testified before the Board at a hearing held at the RO.  In August 2004, this matter was remanded by the Board for further development.

In an April 2007 decision, the Board denied the Veteran's claim for service connection for a cardiovascular disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an August 2008 Order, the Court remanded the claim for readjudication in accordance with the Joint Motion.  In October 2009, the Board remanded the Veteran's claim for further development.


FINDING OF FACT

The medical evidence does not show that the Veteran's cardiovascular disability was incurred in or aggravated by his active service or manifested to a compensable degree within one year following his separation from service.


CONCLUSION OF LAW

Service connection for a cardiovascular disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2003, August 2004, and October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In this case, the Veteran's service treatment records have been requested.  While most of the Veteran's service treatment records have been obtained, VA has been unable to secure service treatment records associated with the Veteran's early period of service in the 1960s.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully providing the benefit of the doubt to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's analysis herein has been undertaken with that heightened duty in mind.

VA medical examinations and opinions pertinent to the Veteran's claim were obtained in July 2002, August 2006, and November 2009.  However, since the August 2006 examiner failed to address the pertinent evidence of record and since the November 2009 examiner was unable to review the claims file, another VA examination was obtained in December 2009 and a review of that report of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the December 2009 examination appears to be complete and is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for cardiovascular-renal disease if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disability.

Service treatment records show that the Veteran was treated for complaints of chest pain in October 1980.  Following a clinical evaluation and an EKG, which was within normal limits, gastritis was diagnosed.  In November 1982, the Veteran was admitted to a service department hospital with complaints of chest pain of approximately one month duration.  Pain usually occurred when he was resting and lasted more than an hour.  Physical examination and laboratory testing, to include an EKG and enzymes, were within normal limits, exclusive of mild tenderness under the left anterior 5th and 6th rib area.  A cardiac stress test indicated a normal maximum heart rate.  Costochondritis was the discharge diagnosis.  When evaluated in May 1984 for further complaints of chest pain, it was noted that recent EKG and chest x-rays were negative.  The Veteran's treating physician, in rendering a diagnostic impression that the Veteran had a probable increased risk for atherosclerotic heart disease, observed that the Veteran had a family history of myocardial infarctions, and that he was a heavy smoker.  On March 1985 retirement examination, a clinical evaluation of the heart and vascular system found no abnormalities.  It was noted that the Veteran had two episodes of chest pain between 1982 and 1984 for which he was hospitalized in 1982.  However, subsequent cardiac evaluations were within normal limits and no disease was found.

On VA heart examination in July 2002, the Veteran presented with a history of chest pain, which was atypical of angina, in 1980, that was thought to be gastritis.  He also had an episode of pain in 1982 that was thought to be costochondritis and chest pain in 1985 with a normal electrocardiogram.  In 1984, the Veteran was noted to have abnormal lipids and was diagnosed with coronary artery disease in 1989.  Upon examination, the Veteran was diagnosed with generalized atherosclerosis, cerebral, coronary and iliofemoral and chest pain due to coronary artery disease, and atypical chest pain at rest.  The examiner opined that the Veteran had atypical chest during service that occurred at rest and was unrelated to his coronary artery disease.

In an April 2003 letter, the Veteran's private physician reported viewing the Veteran's service treatment records which indicated that on several occasions the Veteran presented with complaints of atypical chest pain the symptoms of which were similar to what he presented with when coronary disease was diagnosed objectively.  The physician opined that the Veteran's chest pain at that time could have been related to coronary artery disease, although it was never diagnosed objectively while on active duty.

In March 2003, the Veteran testified and the medical evidence shows that he was first diagnosed with heart disease in November 1989, when he was hospitalized at a private medical facility with new onset angina.  While hospitalized, the Veteran underwent cardiac catheterization which demonstrated a 95 percent occlusion of the proximal to mid-right coronary artery.  Coronary atherosclerotic heart disease was the pertinent discharge diagnosis.

In August 2004, the Board remanded the claim for a VA examination and opinion as to whether it is as likely as not that any diagnosed cardiovascular disability had its origin during active service or was otherwise related to service.  The examiner was also requested to consider the April 2003 private opinion.

Pursuant to the Board's August 2004 remand, the Veteran was afforded a VA cardiology examination in August 2006, at which time the Veteran was diagnosed with a history of arteriosclerotic heart disease, status post several myocardial infarctions, and multiple other medical problems.  The examiner opined that the Veteran started experiencing occasional episodes of severe chest pain during service and that the pathology of his illness had likely began during his 30s, given his family history of heart disease.  However, the examiner did not discuss whether the Veteran's coronary heart disease was related to his period of active service, as the Veteran was on active service when in his 30s, nor did the examiner discuss the April 2003 private opinion.

Accordingly, in October 2009 the Board again remanded Veteran's for a VA examiner to discuss the April 2003 private opinion and to opine as to whether the Veteran's cardiovascular disability was related to service.  Pursuant to that remand, in November 2009, the Veteran was afforded a VA respiratory diseases examination at which time the Veteran's claims file was unavailable.  However, the examiner noted that the Veteran had coronary artery disease with a myocardial infarction in 1989 with a percutaneous transluminal coronary angioplasty of his mid right coronary.  He had an acute myocardial infarction in 1994 with a percutaneous transluminal coronary angioplasty or stenting of his mid right coronary and in 1999 he had a percutaneous transluminal coronary angioplasty of the more distal right coronary artery.  The Veteran had an aortobifemoral graft and reported that he had chest pain in 1981 with symptoms of heavy pressure identical to what he suffered during his myocardial infarction.  He stated that he had been diagnosed with costochondritis.  In 1984, the Veteran complained of chest pain and it was noted that during one of his cardiac catheterizations, he had a left retinal artery occlusion resulting in blindness.  Risks for coronary artery disease included a nearly 50-pack year smoking history, hypertension, and elevated cholesterol.  The Veteran complained of chest pain at rest intermittently with an unpredictable pattern.  He was diagnosed with atherosclerotic coronary artery disease with three myocardial infarctions and percutaneous interventions that the examiner opined was at least as likely as not caused by or a result of military service.  However, that opinion was unsupported by any rationale.

In December 2009, the Veteran was afforded a VA heart examination from the November 2009 VA examiner, who conducted a full review of the claims file and clarified the November 2009 opinion that it was at least as likely as not that the Veteran's cardiovascular disability was caused by or a result of his military service.  The examiner believed that opinion was misstated and indicated that it was not her opinion.  The examiner extensively reviewed the claims file and also reviewed the August 2006 VA examination and stated that the August 2006 examiner failed to address the fact that the Veteran had a formal and complete evaluation for his ischemic heart disease during service which was negative and that the diagnosis of coronary artery disease was not made until 1989.  The examiner also discussed the April 2003 private opinion that the Veteran's in-service chest pain could have been related to coronary artery disease, although it was never diagnosed objectively on active duty.  The examiner noted that objective data available at that time included a quality exercise stress test which did not reveal any significant abnormality or indicate a diagnosis of atherosclerotic coronary artery disease.  In fact, none of the evaluations for chest pain and myocardial infarction revealed a diagnosis of coronary artery disease during the Veteran's service or within a year of his discharge.  The examiner opined that the Veteran's cardiovascular ischemic heart disease and atherosclerotic coronary artery disease were less likely than not related to his complaints of chest pain during his active service based on the rationale that the disease was not diagnosed during or within one year of his discharge from service.  In addition, the Veteran was adequately and completely evaluated for the presence of atherosclerotic coronary artery disease during his service as shown in his service treatment records.

Additional private treatment records indicate that the Veteran was treated for and diagnosed with an acute onset cerebellar infarction in September 2009.

In November 2009 and July 2010, the Veteran submitted medical literature that included research on coronary artery disease, angina pectoris, and costochondritis in support of his contention that his in-service complaints of chest pain were related to his currently diagnosed heart disease.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App.  222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App.  509 (1998).  However, the medical articles and research submitted by the Veteran were not accompanied by the opinion of any medical expert linking his cardiovascular disability to his service.  Thus, the medical articles and research submitted by the Veteran are insufficient to establish the required medical nexus opinion for causation.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the December 2009 VA examination and opinion is the most persuasive evidence.  On examination in December 2009, the examiner opined that the Veteran's cardiovascular ischemic heart disease and atherosclerotic coronary artery disease were less likely than not related to his complaints of chest pain during his active service based on the rationale that the Veteran was adequately and completely evaluated for the presence of atherosclerotic coronary artery disease during his service, but the disease was not diagnosed during, or within one year of discharge from his service.  The examiner discussed the August 2006 VA examination and stated that the August 2006 examiner failed to address the fact that the Veteran had a formal and complete in-service evaluation for ischemic heart disease which was negative and that the diagnosis of coronary artery disease was not made until 1989.  The examiner also discussed the April 2003 private opinion that the Veteran's in-service chest pain could have been related to coronary artery disease.  However, the examiner noted that objective data available at that time included a quality exercise stress test which did not reveal any significant abnormality or indicate a diagnosis of atherosclerotic coronary artery disease.  In fact, none of the evaluations for chest pain and myocardial infarction revealed a diagnosis of coronary artery disease during the Veteran's service or within a year of his discharge.  The December 2009 VA examiner performed a comprehensive heart examination and conducted a thorough review of the claims file including service treatment records, post-service treatment records, a review of prior VA and private examinations, and supported the findings and opinion with a well-reasoned rationale.  Therefore, the Board finds that the July 2010 statement from the Veteran's representative, that the December 2009 report of examination is insufficient because the examiner did not provide an adequate rationale in support of the opinion or provide an unbiased opinion, is unsupported by the record.  The Board notes that the December 2009 VA examiner also examined the Veteran in November 2009 and opined that his cardiovascular disability was at least as likely as not caused by or a result of military service.  However, in December 2009 the same examiner indicated that the November 2009 opinion had been misstated and provided an addendum.

The Board has considered the opinion expressed in the April 2003 private medical opinion that the Veteran in-service complaints of chest pain could have been related to coronary artery disease.  However, while that opinion, which suggests that the Veteran's cardiovascular disability is related to service, has probative value and the physician reviewed service treatment records, it was not rendered based on a thorough review of the entire claims file that includes prior and subsequent VA examinations and opinions and is unsupported by supporting clinical data which make it less probative.  Moreover, the Board finds the implied relationship between the Veteran's cardiovascular disability and his active service is too tenuous and speculative to warrant a grant of service connection for a cardiovascular disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

While the competent medical evidence shows that the Veteran has a cardiovascular disability, the preponderance of the evidence does not show that any current cardiovascular disability was incurred in or aggravated during service.  Furthermore, the record includes a competent VA opinion that the Veteran's cardiovascular ischemic heart disease and atherosclerotic coronary artery disease are less likely than not related to his complaints of chest pain during his service based on the rationale that while the Veteran was adequately and completely evaluated for the presence of atherosclerotic coronary artery disease during his service, the disease was not diagnosed during, or within one year of discharge from his service.  Moreover, an in-service stress test was normal.  The Board finds that the December 2009 VA opinion is explained with an adequate rationale and is more persuasive than the favorable, yet tenuous and speculative April 2003 private opinion.  The Board finds that the preponderance of the evidence is against a finding that a cardiovascular disease manifested in service or within one year following separation from service.  Therefore, service connection must be is denied.

The Board recognizes the Veteran's contention that he has a cardiovascular disability that is related to his service.  However, as layperson, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that he has chest pain.  That is a subjective symptom that is readily identifiable or apparent, in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran does not have the medical expertise to discern the nature of any current cardiovascular disability or the cause or diagnosis of any chest pain, nor does he have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with a cardiovascular disability, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran asserts that his cardiovascular disability is related to his service, his statements alone are not competent to provide the medical nexus because he is not shown to have the medical training or expertise required to provide such an opinion.  As a result, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical records do not demonstrate that the Veteran currently has a diagnosed cardiovascular disability that is related to his service or complaints during service.  In addition, the evidence does not show that any cardiovascular disability was incurred in or aggravated by service or manifested to a compensable degree within one year following separation from service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


